 
 
Job offer – Brandon Jennewine
 
CannaSys, Inc.
 
Background:
 
CannaSys, Inc is a Colorado-based corporation who develops and acquires
technologies in the cannabis industry.

 
Position:
 
Position is for Chief Executive Officer.  Employee will report to the Board of
Directors.

 
Salary:
 
Salary will be set to a base salary of $65,000/year, with cash bonuses up to
$150,000/year


 
Vacation:  3 weeks (120 hours) paid vacation

 
Job Description:
 
Responsible for implementing company's financial infrastructure and all
accounting and financial oversight and responsibility.  Duties also include but
not limited to the following:


 
·  
Plan, develop, organize, implement, direct and evaluate the organization's
fiscal function and performance.

 
·  
Participate in the development of the corporation's plans and programs as a
strategic partner.

 
·  
Evaluate and advise on the impact of long range planning, introduction of new
programs/strategies and regulatory action.

 
·  
Develop credibility for the finance group by providing timely and accurate
analysis of budgets, financial reports and financial trends in order to assist
the Board and senior executives in performing their responsibilities.

 
·  
Enhance and/or develop, implement and enforce policies and procedures of the
organization by way of systems that will improve the overall operation and
effectiveness of the corporation.

 
·  
Establish credibility throughout the organization and with the Board as an
effective developer of solutions to business challenges.

 
·  
Provide technical financial advice and knowledge to others within the financial
discipline.

 
·  
Continual improvement of the budgeting process through education of department
managers on financial issues impacting their budgets.

 
·  
Provide strategic financial input and leadership on decision making issues
affecting the organization; i.e., evaluation of potential alliances acquisitions
and/or mergers and pension funds and investments.

 
·  
Optimize the handling of bank and deposit relationships and initiate appropriate
strategies to enhance cash position.

 
·  
Develop a reliable cash flow projection process and reporting mechanism, which
includes minimum cash threshold to meet operating needs.

 
·  
Be an advisor from the financial perspective on any contracts into which the
Corporation may enter.

 
·  
Evaluation of the finance division structure and team plan for continual
improvement of the efficiency and effectiveness of the group as well as
providing individuals with professional and personal growth with emphasis on
opportunities (where possible) of individuals.

 


 
Accepted and Agreed on
 


/s/ Brandon
Jennewine                                                                                         /s/
Daniel Rogers
________________________                                                                           _____________________
 
Brandon
Jennewine                                                                                                CannaSys,
Inc
